DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group II (claims 4-14; as it relates to the ID3 anti-BDNF antibody comprising CDR SEQ ID NOs: 1-6) in the reply filed on 19 August 2021 is acknowledged.  The traversal is on the ground(s) that “the inventions [of] Groups I-IV are so linked as to form a single general inventive concept”, and that “the anti-BDNT (sic) antibody of Group I differs from the anti-proBDNF antibody disclosed in CN 105770889 in both specificity toward the antigen fragments and the amino acid sequence”, but provides no evidence to support this supposition from the “X” reference” listed in the search report.  This is not found persuasive because merely being linked is not the criteria for determining a special technical feature.  Nonetheless, a special technical feature is determined based upon the first recited claim, which appears to be a BDNF fragment disclosed within CN 105770889, and therefore, does not constitute a special technical feature, by definition, and for the reasons made of record in the previous Office action.  Second, elected claim 4 recites no antibody, but merely a “protein that specifically binds to…” a BDNF fragment, which ‘889 also teach, and therefore, again makes clear Applicant’s claims were not a contribution over the prior art.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 15-16, 18-19 & 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 8/19/21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The specification describes on pages 28 & 31-34 two anti-human proBDNF antibodies ID3 and 2H8 comprising the heavy and light chain variable regions of SEQ ID NOs: 7/9 & 8/10, and 17/19 & 18/20, respectively; in which each unique antibody contains its own unique 6 CDR sequences. Not a single different anti-BDNF antibody is described.  Not a single “variant” antibody is described (i.e., as it relates to claim 12).  In fact, no generic anti-BDNF antibodies are described.  Nonetheless, not a single non-antibody “protein that specifically binds…” is described (i.e., as it relates to claim 4).  Nor is any antibody that “substantially has the activity of antibody (sic) or an antibody fragment” described.   Accordingly, it is well known that different two monoclonal anti-human pro-BDNF antibodies with their different CDRs are not reasonably representative of a subgenus/genus of antibodies, as encompassed by the current claims.  Thus, Applicants are not reasonably in possession of the genus or subgenus of functional anti-human pro-BDNF protein antibodies currently claimed.  
"[t]o show an invention, a patentee must convey in its disclosure that is 'had possession of the claimed subject matter as of the filing date'. Demonstrating possession 'requires a precise definition' of the invention. To provide this 'precise definition' for a claim to a genus, a patentee must disclose 'a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus'" Amgen v. Sanofi, 872 F.3d 1354, 1358 (Fed. Cir. 2017).

Taken a different way, description of the antigen/epitope alone [i.e., binding to a BDNF fragment; as it relates to clams 4-6 & 13-14] is insufficient to show possession of an antibody that binds to human pro-BDNF, because it does not describe the antibody itself, as held in Amgen v. Sanofi (Fed Ci. 2017).
Additionally, Amgen at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.), the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. [i.e., the antibody itself must be described, and not just functional limitations of binding some undefined or even defined antigen/epitope; as it relates to clams 4-6].
Amgen Inc. v. Sanofi, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017) further "made clear that, to satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it. Ariad, 598 F.3d at 1345-46, 1347-48.


"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus. [emphasis added]  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus [i.e., within the variable light and heavy chain], one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species [emphasis added].

To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In other words, the specification must adequately describe at least a representative member of the claimed genus of antibodies that specifically bind to a structurally defined human pro-BDNF protein.  Therefore, in the absence of sufficient recitation of distinguishing identifying characteristics, because one skilled in the art cannot structurally visualize or predict what critical amino acid residues would structurally characterize the genus/subgenus of anti-BDNF protein antibodies, the written description requirement under 35 U.S.C. 112, first paragraph is not met.  See MPEP 2163.
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete and indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claims 7-12 all recite SEQ ID NOs associated with the different and distinct anti-BDNF antibody 2H8, and not the elected invention of 1D3; thereby, confusing what exactly is being examined.
Second, SEQ ID NO: 22, as recited in claim 12, is a nucleotide sequence and not an amino acid sequence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        December 2, 2021